OPTION AND WARRANT CACELLATION AGREEMENT
 
This OPTION AND WARRANT CANCELLATION AGREEMENT (the "Agreement") is dated as of
August 3, 2009 by and between uKarma Corporation, a Nevada corporation, with
headquarters located at 499 N. Canon Dr., Suite 308, Beverly Hills, California
90210 (the "Company"), and Bill Glaser (the "Holder").
 
WHEREAS:
 
A.     The Company issued to Holder five (5) million options to purchase the
Company’s common stock pursuant to Holder’s employment agreement with the
Company; and 575,000 warrants to purchase the Company’s common stock in
connection with Holder’s investment in the Company.
 
B.     The Company also has made periodic cash advances to the Holder.
 
C.     Holder has a 5 year employment agreement with the Company dated April 13,
2006.
 
D.    Company wishes to cancel Holder’s options and warrants and Employment
Agreement in exchange for forgiveness of Holder repaying advances.
 
NOW, THEREFORE, the Company and the Holder hereby agree as follows:


(1)
TERMINATION.

 
(a)                Upon execution of this Agreement, the Company and Holder
hereby agree that all of Holder’s five million options and 575,000 warrants
shall be terminated as well as Holder’s Employment Agreement and the total
advances to Holder as of the date hereof will be eliminated.


(b)                Company desires and Holder agrees to continue to be the
Company’s CEO unless or until Holder resigns from such role.

 
(2)
COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
(a)        Authorization; Enforcement; Validity.  The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and to cancel the options, warrants, employment agreement, and
advances in accordance with the terms hereof.  When duly executed and delivered
by the Company, this Agreement shall constitute the legal, valid, and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation, or similar laws relating to, or affecting generally,
the enforcement of applicable creditors' rights and remedies.
 

 

--------------------------------------------------------------------------------

 

(3)
MISCELLANEOUS.

 
(a)           Governing Law. All questions concerning the construction,
validity, enforcement, and interpretation of this Agreement shall be governed by
the internal laws of the State of California, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of California.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments.  This Agreement shall supersede all
other prior oral or written agreements among Holder, the Company, their
affiliates, and persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Holder,
and any amendment to this Agreement made in conformity with the provisions of
this Section 4(e) shall be binding on Holder and the Company.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
uKarma Corporation
499 N. Canon Dr., Suite 308
Beverly Hills, California 90210
Telephone:         (310) 998-8909


 

--------------------------------------------------------------------------------

 

If to Holder, to its address and facsimile number set forth below the Holder’s
signature on the signature page to this Agreement, or to such other address
and/or facsimile number as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number, and an image of the first page of such
transmission, or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile, or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments, and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
[Signature Page Follows]

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature to this Agreement to be duly executed as of the date first written
above.

 
COMPANY:
 
UKARMA CORPORATION
   
By:
/s/ Bill Glaser
 
Bill Glaser
 
CEO
   
By:
/s/ Fred Tannous
 
Fred Tannous
 
Director



HOLDER:
   
By:
/s/ Bill Glaser


 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Advances Balance as of August 3, 2010
      $ 168,172.93  

 
 

--------------------------------------------------------------------------------

 